NOTICE OF ALLOWABILITY
Notice of Allowance 
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or fairly teach the limitations of independent claim 1, the only independent claim, namely, a combination of a voltage regulation circuit, a driving signal generation circuit, a current limiting circuit, and a voltage control circuit in the combination recited. The closest prior art of Yamamoto et al., US 2007/0242427, teaches first and second control circuits 8 and 9 coupled to a voltage detection circuit 7 that may reasonably be interpreted to correspond to the circuits recited in claim 1, but does not teach the limitation “a voltage control circuit configured to receive the current control voltage outputted from the current limiting circuit,” where the current limiting circuit generates the current control voltage “based on a level of the driving current relative to [a] specified current.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746